DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-10, 12-13, 15 and 20-21; therefore only claims 11, 14 and 16-19 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0050034) in view of Guretzky et al. (US 2018/0254551).
In regards to claim 11, Wu discloses of a vehicle comprising: a vehicle body (for example see Fig 7); and a radar module (for example see Figs 1-2 and 7-9), including: a radar sensor (for example 14); a housing (for example 12) that accommodates the radar sensor and that has a housing opening situated in the direction of detection of the radar sensor (for example see Figs 1-2, 8-9); and a radome (for example 162) fastened on the 
However, Wu does not explicitly disclose of wherein the external surface of the radome is painted or coated with a paint layer or a film layer of other adjacent portions of the external surface of the vehicle body.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the external surface of the radome painted or coated with layer of other adjacent portions of the external surface of the vehicle body as taught by Guretzky for matching the radome to the exterior color of the vehicle.
In regards to claim 14, Wu in view of Guretzky disclose of the vehicle of claim 11, wherein the external surface of the radome (162 of Wu) includes structure that match structures of the external surface of the vehicle body (at 22, for example see Wu Figs 8-9).  
In regards to claim 16, Wu in view of Guretzky disclose of the vehicle of claim 11, wherein the external surface of the radome (1 of Guretzky) is coated with a layer of paint that is transparent to radar and that matches a coating of the external surface of the vehicle body (for example see Guretzky Fig 1 and Paragraphs 0014-0018).  
In regards to claim 19, Wu discloses of a radar module (for example see Figs 1-2 and 7-9), comprising: a radar sensor (for example 14); a housing (for example 12) that accommodates the radar sensor and that has a housing opening situated in the direction of detection of the radar sensor (see Figs 1-2, 8-9); and a radome (for example 162) fastened on the housing as a cover that closes the housing opening, wherein an external surface of the radome (162) is part of an external surface (for example 22) of a body of a vehicle (see Figs 7-9); wherein the radome (162) is transparent to radar 
However, Wu does not explicitly disclose of wherein the external surface of the radome is painted or coated with a paint layer or a film layer of other adjacent portions of the external surface of the vehicle body.
Guretzky discloses of a radome (for example 1) for a radar module of a vehicle, wherein the radome is painted or coated with a layer also present on other adjacent 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the external surface of the radome painted or coated with layer of other adjacent portions of the external surface of the vehicle body as taught by Guretzky for matching the radome to the exterior color of the vehicle.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0050034) in view of Guretzky et al. (US 2018/0254551) as applied to claim 11 above, and further in view of Shingyoji (US 7,508,353).
In regards to claims 17 and 18, Wu in view of Guretzky disclose of the vehicle of claim 11 as found within the explanation above.
However, Wu and Guretzky do not explicitly disclose of wherein the radome is formed as a structured plate of a radiator grille or air inlet grille or as a vehicle emblem and wherein the radar module is situated in a front area of the vehicle.  
Shingyoji discloses of a radar module for a vehicle, wherein the radar device (for example 13) comprises a radome (for example 12) formed as a structured plate of a radiator grill or an inlet grille or as a vehicle emblem, wherein the radar module is situated in a front area of the vehicle (for example see Figs 1-2).
It would have been obvious to one of ordinary skill in the art to have the radome formed as part of the vehicle’s front grill or front emblem as taught by Shingyoji for positioning the radar device to provide forward detection of obstacles ahead of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844